In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from an order of the Family Court, Richmond County (McElrath, J.), dated March 3, 1999, which, inter alia, denied his application to be released from custody.
Ordered that the order is affirmed, without costs or disbursements.
The evidence supports the Family Court’s finding that the *420father, in contempt of court, continues to willfully refuse to comply with repeated orders to produce the subject child or apprise the court of the child’s whereabouts (see, Judiciary Law § 753). The evidence further supports the court’s finding that the father presently possesses the ability to comply with the orders and thereby purge his contempt. Thus, the court properly denied the father’s application to be released from custody. Joy, J. P., Friedmann, Schmidt and Smith, JJ., concur.